Citation Nr: 0015395	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  94-33 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to May 1949, 
June 1949 to December 1952, and from April 1953 to November 
1967.  He died on September [redacted], 1993.  The appellant 
is his widow.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1993, 
from the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died on September [redacted], 1993.  The 
immediate cause of death was carcinoma of the liver, metastasized 
from the lung.

3.  The veteran's carcinoma of the liver, metastasized from 
the lung, which caused his death, was not manifested during 
his active service and was not caused by tobacco use during 
active service.

4.  Tobacco use during service resulted in nicotine 
dependence which subsequently resulted in the veteran's 
carcinoma of the liver, metastasized from the lung, which 
caused his death.



CONCLUSION OF LAW

Nicotine dependence was incurred during active service, and 
subsequently led to a lifelong tobacco habit which caused the 
veteran's carcinoma of the liver, metastasized from the lung, 
which caused his death.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1999).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A review of the veteran's service medical records is negative 
for any evidence of cancer of the lung or liver.  Cancer was 
not diagnosed until many years after his separation from 
service.  Therefore, there is no evidence which would support 
a grant of service connection for the cause of the veteran's 
death on a direct basis.

To resolve ambiguity in cases involving claims for service 
connection based on "nicotine dependence" or an addiction to 
smoking, the VA's Office of General Counsel issued a 
precedent opinion in January 1993 holding that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VAOPGCPREC 2-93 
(January 13, 1993), citing 38 C.F.R. § 3.303(d).  Precedent 
opinions are binding except to the extent inconsistent with 
binding judicial decisions.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (citing 38 U.S.C.A. § 7104(c) (West 1991) and 
38 C.F.R. § 19.5).  That opinion further held that 
determinations of whether nicotine dependence is a disease 
for compensation purposes are essentially an adjudicative 
matter that must be resolved by adjudicative personnel based 
on accepted medical principles.  That opinion also noted that 
if nicotine dependence is a disease for compensation purposes 
and the dependence began in service and the resulting tobacco 
use led to disability, then the issue is whether secondary 
service connection could be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying on the criteria set forth in VAOPGCPREC 67-90, 
stated that "nicotine dependence" may be considered a disease 
for VA compensation purposes, and assuming that this 
conclusion is adopted by VA adjudicators, then secondary 
service connection could then be established under 38 C.F.R. 
§ 3.310(a) only if a veteran's nicotine dependence of service 
origin and the resulting tobacco use are the proximate cause 
of the disability or death upon which the claim is based.  
The Office of General Counsel further noted that a 
determination of proximate cause is basically one of fact, 
for determination by adjudication personnel.  VADIGOP, 3-17- 
71 (Vet.).  "Proximate cause" is defined by Black's Law 
Dictionary 1225 (6th ed. 1990) as "[t]hat which, in a natural 
and continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred."  VA's Office of General 
Counsel indicated that, again, assuming that VA adjudicators 
adopt the Under Secretary for Heath's conclusion that 
nicotine dependence may be considered a disease for 
compensation purposes, then the two principal questions that 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:

(1) whether the veteran acquired a dependence on nicotine 
during service; and

(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

The Office of General Counsel noted that with regard to the 
first question, the determination of whether a veteran is 
dependent on nicotine, is a medical issue and, according to 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th edition (i.e., 
DSM-IV), at 243 (1994), the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  Under those criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 243-45.

In a subsequent precedent opinion the Office of General 
Counsel in May 1997 it was held that, assuming that nicotine 
dependence is a disease for VA purposes, if a veteran 
acquired a dependence on nicotine while in service and it was 
the proximate cause of disability or death resulting from the 
use of tobacco products by him, then service connection 
should be established on a secondary basis.  VAOPGCPREC 19-97 
(May 13, 1997).  It was also reiterated that the answers to 
these dispositive questions must be determined by 
adjudication personnel applying established medical 
principles to the facts of the particular case in question.  
Moreover, as to the issue of proximate cause, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, then it must also be determined whether 
there is a supervening cause of the claimed disability or 
death which severs the causal connection to the service-
acquired nicotine dependence.  Such supervening causes were 
said to include sustained remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents after being 
discharged from the military.

The acting Under Secretary for VA benefits indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices (ROs) and Medical 
Centers (VAMCs) that, in view of the conclusion by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in VAOPGCPREC 19-97 is that nicotine dependence is 
such a disease.  The acting Under Secretary for benefits 
noted that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth in the precedent 
opinion and according to 38 C.F.R. § 3.310.

In this case, the appellant alleges that the veteran began 
smoking cigarettes and developed an addiction to nicotine 
while in the military, and that the addiction led to the 
carcinoma of the lungs which led to his death.  The veteran 
served on active duty from June 1946 to May 1949, June 1949 
to December 1952, and from April 1953 to November 1967; a 
total of more than twenty years.  He smoked for more than 
twenty five years after his separation from active service.  

In February 2000 the Board requested an opinion, based on a 
review of the claims folder regarding the likelihood that the 
veteran's tobacco use during his active service was causally 
related to his death.  A reply to this request was received 
in April 2000.  An expert in oncology stated that tobacco has 
been closely associated as a causative factor with lung 
cancer.  He reported that small cell carcinoma of the lung is 
twenty times more likely to develop in a smoker.  He stated 
that there was no question that the twenty years of smoking 
during active duty were more likely than not to have 
contributed at least to some extent to the veteran's small 
cell carcinoma of the lung.  

The expert went on to note that the ultimate development of 
lung cancer reflected a lifetime of smoking and was not 
related simply to the twenty years of smoking in service, but 
also to the veteran's post service smoking.  He concluded, 
however, that although the most proximate cause of the cancer 
was the later use of tobacco, the inservice use was related 
because the veteran acquired the habit while in service.

Under 38 C.F.R. § 3.310(a) (1999) service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected condition.  Also, service 
connection may also be granted for a disability to the extent 
that it is aggravated by a service-connected disability or 
disabilities.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Board concludes, therefore, that the evidence indicates 
that the veteran's nicotine dependence had its origins during 
his period of active service, and subsequently led to a 
lifelong use of tobacco products which then caused small cell 
cancer of the lungs, which spread to the liver and ultimately 
resulted in the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

